Title: Enclosure: Troop Quotas, 15 October 1798
From: Washington, George
To: McHenry, James

 

Mount Vernon 15th Octr 1798

By the Act “To augment the Army of the United States, & for other purposes.” Twelve Regiments of Infantry, and six Troops of Light Dragoons, are to be added to the present force—By the Establishment of them, the first will consist of 7680 Rank & File, and the 2d of 354. If four Regiments of the former, and all the latter, are to be raised in the States South of the Potomack, the quota of each State, agreeably to the Population, to the present Representation, and to a medium between the two, will be as follow.


viz.



    Population    
    Representn    
    Medium     


States
Infantry
Cavalry
Total
Infantry
Cavalry
Total
Infantry
Cavalry
Total


Virginia
1296
180
1476
1216
167
1383
1256
174
1430


No. Carolina
500
69
569
640
88
728
570
79
649


So. Carolina
432
60
492
384
55
439
408
57
465


Georgia
143
20
163
128
17
145
135
18
253


Kentucky
127
16
143
128
16
144
128
16
144


Tennessee
62
8
70
64
8
72
63
8
71


The remoteness of Kentucky and Tennessee from the Seaboard, where it is presumed the theatre of War will be; is opposed to the raising of Dragoons in either of those States. And to avoid broken Companies of Infantry, or Troops of Dragoons in any other State, the following plan of arrangement of both Officers & Privates, conformably to the preceeding calculation & principle (as nearly as the case will admit) is suggested for consideration.



Infantry


States
Lieut.ColosCommand.
Majors
Capt-ains
Lieu-tents
Ensigns
Ser-geants
Musick
Rank&File


Virginia
2
4
20
20
20
30
40
1200


No. Carolina
1
2
9
9
9
36
18
576


So. Carolina
1
1
6
6
6
24
12
384


Georgia
—
1
2
2
2
8
4
128


Kentucky
—
—
2
2
2
8
4
128


Tennessee
—
—
 1
 1
 1
 4
 2
  64



4
8
40
40
40
160
80
2560






Dragoons


States
Lieut.ColosCommandts
Majors
Capt-ains
Lieu-tents
Ensigns
Ser-geants
Musick
Rank&File


[Virginia]
—
1
3
6
3
12
3
177


[No. Carolina]
—
—
2
4
2
8
2
118


[So. Carolina]
—
—
1
2
1
4
1
59


[Georgia]
—
—
—
—
—
—
—
—


[Kentucky]
—
—
—
—
—
—
—
—


[Tennessee]
—
—
—
—
—
—
 —
 —



—
1
6
12
6
24
6
354


The appointment of Adjutants, Quarter Masters, Paymasters, Surgeons and Surgeons Mates; Sergeant Majors, Quarter Master Sergeants, and Senior Musicians, does not press; and of necessity must be postponed where Regiments are composed of Troops from different States until they are abt to unite.
The Corporals, Saddlers, and Farriers are included in the above Rank and file.
The Lieutenant Colonel Commandant is not assigned to any State; because it is not known from whence the most eligable character can be obtained. Another Major of Dragoons is also wanting.
If Major Talmadge would accept the command of this Corps, I know of none who is preferable. A Captn Watts of this State—an Officer of celebrity in the Revolutionary War, is very highly recommended by General Lee. as is a Captn Armstrong (now of Georgia) by the same, but what the conduct of these Gentlemen have been latterly, and what their politics now are he knows not. Perhaps the oldest Captain of Dragoons, now in Service, or both of them, may be Meritorious Officers; and entitled to consideration.

Go: Washington

